Citation Nr: 1427242	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-04 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a headache disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to December 1968 and from March 1995 to June 1995.  He had additional military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability was also remanded in April 2013 and August 2013.  A January 2014 rating decision granted service connection for posttraumatic stress disorder and the appeal as to the psychiatric disability claim is considered to have been fully resolved.


FINDINGS OF FACT

1.  A chronic headache disability was not manifest during the first period of active service from July 1967 to December 1968 and was not manifest to a compensable degree within the first post-service year, and is not shown to have developed as a result of an established event, injury, or disease during that period of active service or to be due to or aggravated by any service-connected disability.

2.  A chronic headache disorder was clearly and unmistakably manifest prior to active service from March 1995 to June 1995 and is not shown to have been permanently aggravated as a result of an established event, injury, or disease during that period of active service or to be due to or aggravated by any service-connected disability.



CONCLUSION OF LAW

A headache disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand in April 2013 and August 2013 has been substantially completed.  The service medical records do not include an enlistment examination prior to the Veteran's period of active service from March 1995 to June 1995, but there is no indication an examination was performed at that time and records include pertinent reports dated from 1987 to 2006 and a report of medical examination dated in May 1996.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was proximately caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has a headache disability that has persisted since approximately 1968.  In statements and testimony in support of the claim the Veteran and his spouse have asserted, in essence, that he had experienced chronic headaches since approximately 1968.  

The service medical records are negative for complaint, treatment, or diagnosis of headaches.  The Veteran's December 1968 separation examination found a normal clinical neurological evaluation.

Private treatment records show that the Veteran was admitted for alcohol dependence treatment in May 1985 and that he reported occasional headaches associated with alcohol use.  A December 1994 report noted chronic headaches, possibly related to a sinus disorder.  

On VA neurology examination in June 2013, the Veteran reported that he had experienced headaches approximately every other day since he was told he was going to Vietnam during active service.  He reported that he had not complained of headaches during service because he feared he would be kicked out.  The examiner stated that headache was a symptom not a diagnosis and that no diagnosis could be provided because there was no current clinical objective evidence of diagnosable disease or pathology.

On VA examination in September 2013, the Veteran reported the gradual onset of headache in his twenties shortly after he was discharged from service.  He denied any precipitating event and denied head injury or infections.  He reported his headaches were unrelated to his alcohol consumption and were unchanged when he began taking antihypertensive medication and when he began treatment for sleep apnea.  He stated his physician had not identified a specific etiology for his headaches.  It was the examiner's opinion that the Veteran had a present headache disability, but that there was no evidence of a headache disorder during service and it was less likely that the headache disability had its onset or was otherwise related to service.

Based upon the evidence of record, the Board finds that a chronic headache disability was not manifest during the Veteran's first period of active service from July 1967 to December 1968 and was not manifest to a compensable degree within the first post-service year.  A presumption of soundness is not warranted for the Veteran's period of active service from March 1995 to June 1995 and that there is no evidence of a headache disability having been manifest as a result of an injury or disease during an applicable period of active duty for training or inactive duty for training.  The Board finds that private treatment records clearly and unmistakably show the Veteran was diagnosed with chronic headaches in December 1994 and that a chronic headache disorder was manifest prior to entrance to the period of active service from March 1995 to June 1995.  There is no indication that any headache disability was permanently aggravated as a result of an established event, injury, or disease during that period of active service or was due to or aggravated by any service-connected disability.  The Veteran's chronic headache disorder is shown to have been manifest prior to the onset of PTSD and there is no evidence demonstrating that the headache disability was either incurred or permanently aggravated by his PTSD.

The September 2013 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record including the reports of headaches since approximately 1968, and to have provided adequate rationale for the etiology opinion.  The examiner is not shown to have impermissibly rejected credible lay evidence as to symptom onset.

The Board further finds that the Veteran and his spouse are competent to provide evidence as to their observations of headache symptoms, but that their statements as to his having experienced a chronic headache disability since his first period of active service are not credible due to inconsistency with his reports of medical history and their interest in the outcome of the case.  It is significant to note that the Veteran denied having a history of frequent or severe headaches in June 1991, May 1996, and January 2003.  

In determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Credible evidence that the Veteran's headaches have continued since active service has not been provided.  Therefore, the claim for entitlement to service connection must be denied.

The preponderance of the evidence is against a finding that any headache disability  manifested during the first period of active service or within one year following separation from that period of service.  The evidence clearly and unmistakably shows a chronic headache disability was diagnosed prior to entrance to the second period of active service.  The evidence does not show any complaint of or treatment for the chronic headache disability during  the second period of active service that would support a finding that the disability increased in severity.  The evidence does not show any competent medical opinion demonstrating that any headache disability is the result of any event, injury, or disease in service.  The evidence does not show any competent medical opinion that any headache disability is due to or aggravated by any service-connected disability.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and service connection for a headache disability must be denied.  


ORDER

Entitlement to service connection for a headache disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


